                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION

 VERONICA OMAR,                                   )
                                                  )
           Plaintiff,                             )
                                                  )
 v.                                               ) No.___________________________
                                                  )
 YATES SERVICES, LLC, and                         ) From the Circuit Court of Rutherford County,
 ENVISION AESC US, LLC                            ) Tennessee, Case No. 76576
                                                  )
           Defendants.                            )


                             DEFENDANTS’ NOTICE OF REMOVAL


         Defendants Yates Services, LLC (“Yates”) and Envision AESC US, LLC (“Envision”)

(collectively, the “Defendants”), pursuant to the provisions of 28 U.S.C. §§ 1331, 1441, and 1446,

respectfully submit this Notice of Removal for the purpose of removing the above-captioned action

from the Circuit Court for Rutherford County, Tennessee to the United States District Court for

the Middle District of Tennessee, Nashville Division.

         As grounds for this Notice of Removal, Defendants state as follows:

         1.        Defendants appear, by and through counsel, for the limited purpose of removing

this action from the Circuit Court for Rutherford County, Tennessee. Defendants reserve the right

to raise all defenses and objections in this action after its removal to this Court.

         2.        On November 7, 2019, Plaintiff Veronica Omar (“Plaintiff”) filed a Complaint in

the above-captioned action styled Veronica Omar v. Yates Services, LLC & Envision AESC US,

LLC in the Circuit Court for Rutherford County, Tennessee, Case No. 76576. In Plaintiff’s

Complaint, she asserted claims of gender discrimination under the Tennessee Human Rights Act

(“THRA”), disability discrimination under the Tennessee Disability Act (“TDA”), and retaliation



4833-0522-8991.1
        Case 3:20-cv-00556 Document 1 Filed 06/29/20 Page 1 of 4 PageID #: 1
under the THRA. (See original Compl. ¶¶ 18-45, attached as part of Ex. 1.) No claim based upon

federal law was asserted.

         3.        Defendants were served with Plaintiff’s original Complaint and timely filed

Answers denying Plaintiff’s claims. (See Yates’ Answer to Complaint, attached as part of Ex. 1;

see Envision’s Answer to Complaint, attached as part of Ex. 1.)

         4.        Before filing the Complaint in the Circuit Court of Rutherford County, Plaintiff had

filed a charge of discrimination with the Equal Employment Opportunity Commission (“EEOC”)

on July 12, 2019 against Envision. In her EEOC charge, Plaintiff alleged that she was discriminated

against based on her sex and disability and alleged she was retaliated against. (See Plaintiff’s

EEOC Charge attached as Ex. 2.)

         5.        On March 17, 2020, the EEOC issued a “Notice of Right to Sue (Issued on

Request)” to Plaintiff, providing her with 90 days to file a lawsuit concerning any federal claims

that she could assert. (See Notice of Right to Sue (Issued on Request) attached as Ex. 3.)

         6.        On June 9, 2020, the Circuit Court of Rutherford County signed an Agreed Order

Amending Complaint, amending Plaintiff’s Complaint to assert Plaintiff’s claims of

discrimination and retaliation under Title VII of the Civil Rights Act of 1964, as amended (“Title

VII”). The Agreed Order Amending Complaint and the Amended Complaint are included within

Exhibit 1 to this Notice of Removal. With the entry of this Agreed Order, Plaintiff now asserts

claims based on alleged violations of federal law.

         7.        Defendants are filing this Notice of Removal within 30 days of the entry of the

Agreed Order Amending Complaint. As a result, this Notice of Removal is timely pursuant to 28

U.S.C. § 1446(b)(3) because it is filed within 30 days after the entry of the Agreed Order Amending

Complaint. The Amended Complaint permitted this case to be removed to this Court.



                                                    2
4833-0522-8991.1
        Case 3:20-cv-00556 Document 1 Filed 06/29/20 Page 2 of 4 PageID #: 2
         8.        This Court has original jurisdiction over Plaintiff’s Amended Complaint pursuant

to the provisions of 28 U.S.C. § 1331. Defendants remove to this Court pursuant to 28 U.S.C. §

1441(a) by virtue of the fact that it is a civil action founded on a claim or right arising under the

Constitution, treaties, or laws of the United States. Specifically, Plaintiff’s Amended Complaint

asserts causes of action under Title VII.

         9.        The Defendants consent to removal of this action.

         10.       Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court

where the suit has been pending is located in this district.

         11.       In accordance with 28 U.S.C. § 1446(a), copies of all pleadings, process, and orders

served upon Defendants in the state court suit are attached to this Notice as Exhibit 1. As required

by 28 U.S.C. § 1446(d), a Notice of Filing of Notice of Removal, with a copy of this Notice of

Removal attached, will promptly be filed in the Circuit Court for Rutherford County, Tennessee.

         WHEREFORE, Defendants hereby remove the action pending against it in the Circuit

Court for Rutherford County to the United States District Court for the Middle District of

Tennessee.

                                            Respectfully submitted,

                                            BRADLEY ARANT BOULT CUMMINGS LLP


                                            By: s/ John P. Rodgers
                                                Charles J. Mataya (BPR # 012710)
                                                John P. Rodgers (BPR # 030324)
                                                1600 Division Street, Suite 700
                                                Nashville, Tennessee 37203
                                                P: (615) 252-2324
                                                F: (615) 252-6324
                                                cmataya@bradley.com
                                                jrodgers@bradley.com

                                                 Attorneys for Defendant Yates Services, LLC


                                                    3
4833-0522-8991.1
        Case 3:20-cv-00556 Document 1 Filed 06/29/20 Page 3 of 4 PageID #: 3
                                          BAKER, DONELSON, BEARMAN, CALDWELL &
                                          BERKOWITZ, P.C.

                                          By: s/ Kenneth A. Weber
                                              Kenneth A. Weber (BPR No. 015730)
                                              Christopher J. Barrett (BPR No. 032978)
                                              Baker Donelson Center
                                              211 Commerce Street, Suite 800
                                              Nashville, Tennessee 37201
                                              P: (615) 726-5600
                                              F: (615) 726-0464
                                              kweber@bakerdonelson.com
                                              cbarrett@bakerdonelson.com

                                               Attorneys for Envision AESC US, LLC

                                  CERTIFICATE OF SERVICE

        I certify that a true and exact copy of the foregoing was sent via the Court’s electronic case
filing system and e-mail to the following on this the 29th day of June, 2020:

         Nina H. Parsley
         MICHAEL D. PONCE & ASSOCIATES
         400 Professional Park Drive
         Goodlettsville, TN 37072
         P: (615) 235-0272
         nina@poncelaw.com

         Attorney for Plaintiff

                                               s/ John P. Rodgers
                                               John P. Rodgers




                                                  4
4833-0522-8991.1
        Case 3:20-cv-00556 Document 1 Filed 06/29/20 Page 4 of 4 PageID #: 4
